DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 
Response to Amendment
The amendment filed on 4/4/2022 is acknowledged. Accordingly, claims 1, 13 and 16 have been amended, thus currently claims 1-16 are pending.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:

In claim 1, the phrase “in the circuitry” on line 5, should be changed to -- in a circuitry --.
In claim 10, the phrase “wherein each connecting unit” on line 3, should be changed to -- wherein each of the at least one connecting unit --.

In claim 13, the phrase “embedded in its circuity” on line 2, should be changed to -- embedded in a circuity of the flexible circuit --, or -- embedded in the flexible circuit circuitry --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 12, in the phrase “wherein the first end-face of a first respective lighting module abuts with the second end-face of a second respective lighting module” is confusing because:
Claim 12 depends directly from claim 10, where in claim 10 the device requires at least one lighting module and at least one connecting unit, that is one lighting module and one connecting unit is sufficient to fulfill the requirements of claim 10. 
However, claim 12 assumes the device should necessarily have at least two of each: lighting module and connecting unit.
Moreover, a first end-face of the first lighting module, and a first and a second end fasces of the second lighting module were not previously introduced;
For purpose of examination the Examiner has interpreted the claim to mean: 
-- further including at least two light modules; 
a first respective lighting module including a first end-face;
a second respective lighting module including a first end-face and a second end-face; 
where in the wherein the first end-face of the first respective lighting module abuts with the second end-face of the second respective lighting module -

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10, 12-13 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yeh Hu-Shun (US 20180356686 A1, hereinafter, “Yeh”, newly cited by the Examiner).

Regarding claim 1, Yeh teaches a lighting module (backlight module 14, see figures 1-7) comprising an elongated carrier (second area 14224, see fig 1) and a flexible circuit (second flexible circuit board 146, see fig 2); 
wherein the flexible circuit (146) comprises a first section (second main portion 1462, see fig 2) accommodating a plurality of LED light sources (light-emitting units 150, see fig 1), a second section (second extension portion 1466, see fig 2) and a connector (inner conductive layers, see dashed lines in figure 4); 
wherein the connector (inner conductive layers) is embedded (evident from fig 4) in the circuitry (circuitry of 146) of the flexible circuit (146) and is accommodated in the second section (1466) for receiving power (see ¶ 26) to power said plurality of LED light sources (150) and for providing control commands (at least on/off via second driver unit 158) to the plurality of LED light sources (150), wherein the connector (inner conductive elements) extends at least partly in the first section (1462); 
wherein the elongated carrier (14224) comprises first end-face (side of 14224 at opening 1426d, see fig 2) and a second end-face (side of 14224 at opening 1428b, see fig 2), and extending therebetween comprises a first elongated main surface (upper surface of 14224) and a second elongated main surface (lower side of 14224), the second elongated main surface (lower side of 14224) being opposite to said first elongated main surface (upper side of 14224); 
wherein the first section (1462) of the flexible circuit (146) is connected to said first elongated main surface (upper surface of 14224), and wherein the second section (1466) of the flexible circuit (146) is connected to said second elongated main surface (lower surface of 14224).

Regarding claim 2, Yeh teaches wherein the flexible circuit (146) is folded around the second end-face (lower surface of 14224, and better seen in fig 1).

Regarding claim 5, Yeh teaches wherein the elongated carrier (14224) comprises at least one rim (see portions of peripheral wall 1430) arranged on the first elongated main surface (upper surface of 14224), 
wherein the at least one rim (see portions of peripheral wall 1430) extends continuously (as seen in fig 2) between the first end-face (side of 14224 at opening 1426d) and the second end-face (side of 14224 at opening 1428b).

Regarding claim 6, Yeh teaches wherein the at least one rim (see portions of peripheral wall 1430) comprises a connection means for optics (optical film 18, see fig 3).

Regarding claim 7, Yeh teaches wherein the at least one rim (see portions of peripheral wall 1430) serves as a lightguide (since light is only permitted to travel towards 18), a reflector or a mixing wall.

Regarding claim 10, Yeh teaches a lighting device (display device 1, see figures 1-7) comprising 
at least one lighting module (14) comprising an elongated carrier (14224) and a flexible circuit (146); 
wherein the flexible circuit (146) comprises a first section (1462) accommodating a plurality of LED light sources (150), a second section (1466) and a connector (inner conductive layers); 
wherein the connector (inner conductive layers) is embedded (evident from fig 4) in the circuitry (circuitry of 146) of the flexible circuit (146) and is accommodated in the second section (1466) for receiving power (see ¶ 26) to power said plurality of LED light sources (150) and for providing control commands (at least on/off via 158) to the plurality of LED light sources (150), wherein the connector (inner conductive elements) extends at least partly in the first section (1462); 
wherein the elongated carrier (14224) comprises first end-face (side of 14224 at opening 1426d, see fig 2) and a second end-face (side of 14224 at opening 1428b, see fig 2), and extending therebetween comprises a first elongated main surface (upper surface of 14224) and a second elongated main surface (lower side of 14224), the second elongated main surface (lower side of 14224) being opposite to said first elongated main surface (upper side of 14224); 
wherein the first section (1462) of the flexible circuit (146) is connected to said first elongated main surface (upper surface of 14224), and wherein the second section (1466) of the flexible circuit (146) is connected to said second elongated main surface (lower surface of 14224) and at least one connecting unit (second driver unit 158) comprising a connecting area (area under 158); 
wherein each connecting unit (158) is configured to electrically connect (as expected from a driver) a respective connector (inner conductive layers) of the at least one lighting module (14) with the connecting area (area under 158).  

Regarding claim 12, Yeh teaches wherein the first end-face (see right end side of first flexible circuit board 144, see fig 6) of a first respective lighting module (144) abuts with the second end-face (see left end side of 146, see fig 6) of a second respective lighting module (146).  

Regarding claim 13, Yeh teaches method of manufacturing a lighting module (backlight module 14, see figures 1-7) comprising a flexible circuit (second area 14224, see fig 1) having a connector (inner conductive layers, see dashed lines in figure 4) embedded in its circuity and an elongated carrier (second area 14224, see fig 1), 
wherein the elongated carrier (14224) comprises first end-face (side of 14224 at opening 1426d, see fig 2) and a second end-face (side of 14224 at opening 1428b, see fig 2), and extending therebetween comprises a first elongated main surface (upper surface of 14224) and a second elongated main surface (lower side of 14224), the second elongated main surface (lower side of 14224) being opposite to said first elongated main surface (upper side of 14224); 
wherein the method comprising: 
- connecting a first section (second main portion 1462, see fig 2) of a flexible circuit (146) to the first elongated main surface (upper surface of 14224) of the elongated carrier (14224), wherein the first section (1462) accommodates a plurality of LED light sources (light-emitting units 150, see fig 1); 
- folding the flexible circuit (as seen from the circuit board of fig 4 to the arrangement in fig 1) around the second end-face (lower side of 14224) of the elongated carrier (14224); 
- connecting a second section (second extension portion 1466, see fig 2) of the flexible circuit (146) to the second elongated main surface (lower side of 14224) of the elongated carrier (14224), wherein the second section (1466) accommodates the connector (inner conductive layers) for receiving power (see ¶ 26) to power said plurality of LED light sources (150) and for providing control commands (at least on/off via 158) to the plurality of LED light sources (150), wherein the connector (inner conductive layers) extends at least partly in the first section (1462).

Regarding claim 16, Yeh teaches wherein the second elongated main surface (lower surface of 14224) is a single surface with no discontinuities (as seen in fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh..

Regarding claim 4, Yeh teaches wherein the elongated carrier (14224) comprises a length (length been similar to distance between slits 1426d and 1428b), the length being defined as the shortest distance (evident from fig 2) between the first end-face (side of 14224 at opening 1426d) and the second end-face (side of 14224 at opening 1428b), 
Yeh does not explicitly teach wherein the length being at least 50 centimeters.
However, Yeh discloses the elongated carrier is used in display devices (display device 1, see fig 1), and display devices vary in lengths, further requiring carriers of different lengths, including carriers of at least 50 centimeters;
Thus, it would have been an obvious matter of design choice to select a length of 50 centimeters for the elongated carrier, since the applicant has not disclosed that such specific length solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an elongated carrier of 50 centimeters. In this case, selecting a given length of each of the would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given display device.

Claims 3, 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Yeh et al. (US 20150211698 A1, hereinafter, “Yeh98”, cited by applicant in IDS filed 12/17/2020)

Regarding claim 3, Yeh does not teach wherein the first end-face and/or the second end-face comprises a recess for folding around the flexible circuit.
Yeh98 teaches a lighting module (light bar structure 160, see figures 1-5 and 7-8) having an elongated carrier (substrate 162, see fig 4) and a flexible circuit (electrical unit 163, see fig 4); 
wherein the first end-face and/or the second end-face (either left or right end of 162) comprises a recess (recess 162d, see fig 4) for folding around the flexible circuit (163).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the recess as taught by Yeh98 into the teachings of Yeh in order to reduce the thickness of the light module. One of ordinary skill would have been motivated to make this modification to further reduce the overall thickness of the device, as miniaturization is highly sought in the field of electronics.

Regarding claim 9, Yeh does not explicitly teach wherein the elongated carrier is made of a material being one of. a metal, a ceramic, a polymer, or a combination thereof.
Yeh98 teaches a lighting module (light bar structure 160, see figures 1-5 and 7-8) having an elongated carrier (substrate 162, see fig 4) and a flexible circuit (electrical unit 163, see fig 4); 
wherein the elongated carrier (162) is made of a material being one of: a metal (metal, see ¶ 10), a ceramic, a polymer, or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate elongated carrier material as taught by Yeh98 into the teachings of Yeh, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill in the art would have considered using metallic materials for their excellent heat dissipation properties. 

Regarding claim 11, Yeh does not explicitly teach wherein the connecting unit comprises a slot for receiving and/or detachably fixating the at least one lighting module.
Yeh98 teaches a lighting module (light bar structure 160, see figures 1-5 and 7-8) having an elongated carrier (substrate 162, see fig 4) and a flexible circuit (electrical unit 163, see fig 4), at least one connecting unit (166) comprising a connecting area (see area of 166); and wherein each connecting unit (166) is configured to electrically connect a respective connector (wiring pattern) of the at least one lighting module (160) with the connecting area (see area of 166); 
wherein the connecting unit (166) comprises a slot (see slot of 166, not labeled but clearly seen in figure 8) for receiving and/or detachably fixating the at least one lighting module (160).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the connecting unit as taught by Yeh98 into the teachings of Yeh, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, selecting a specific connecting unit would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 

Regarding claim 15, Yeh teaches method of electrically (necessarily occurring for the device to work as intended) connecting a lighting module (14) comprising an elongated carrier (14224) and a flexible circuit (146); 
wherein the flexible circuit (146) comprises a first section (1462) accommodating a plurality of LED light sources (150), a second section (1466) and a connector (inner conductive layers); 
wherein the connector (inner conductive layers) is embedded (evident from fig 4) in the circuitry (circuitry of 146) of the flexible circuit (146) and is accommodated in the second section (1466) for receiving power (see ¶ 26) to power said plurality of LED light sources (150) and for providing control commands (at least on/off via second driver unit 158) to the plurality of LED light sources (150), wherein the connector (inner conductive elements) extends at least partly in the first section (1462); 
wherein the elongated carrier (14224) comprises first end-face (side of 14224 at opening 1426d, see fig 2) and a second end-face (side of 14224 at opening 1428b, see fig 2), and extending therebetween comprises a first elongated main surface (upper surface of 14224) and a second elongated main surface (lower side of 14224), the second elongated main surface (lower side of 14224) being opposite to said first elongated main surface (upper side of 14224); 
wherein the first section (1462) of the flexible circuit (146) is connected to said first elongated main surface (upper surface of 14224), and wherein the second section (1466) of the flexible circuit (146) is connected to said second elongated main surface (lower surface of 14224) with a connecting unit (second driver unit 158) comprising a connecting area (area under 158).
Yeh does not explicitly teach the connecting unit comprising a slot, the method comprising: 
- receiving and/or detachably fixating the connector of the lighting module in said slot; 
- electrically connecting the connector of the lighting module with the connecting area of the connecting unit.
Yeh98 teaches a method of electrically connecting a lighting module according with a connecting unit (166) comprising a connecting area (area of 166) and a slot (see slot of 166, not labeled but seen in figure 8);
the connecting unit (166) comprises a slot (see slot of 166, not labeled but clearly seen in figure 8), the method comprising: 
- receiving (as seen figure 8) and/or detachably fixating the connector (wiring pattern) of the lighting module (160) in said slot (see slot of 166); 
- electrically connecting (as seen in figure 8) the connector (wiring pattern) of the lighting module (160) with the connecting area (area od 166) of the connecting unit (166).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the method as taught by Yeh98 into the teachings of Yeh in order to facilitate connection and disconnection of the connector from the circuit board. One of ordinary skill in the art would have been motivated to make this modification to shorten the time required for maintenance and/or repairs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Arai et al. (US 20160085117 A1, hereinafter, “Arai”, previously cited by the Examiner).
Regarding claim 8, Yeh teaches wherein the elongated carrier (14224) comprises a cross-section (better seen in fig 1) comprising a bent (see shallow-dish structure formed by peripheral wall 1430) of the lighting module (14).
Yeh does not explicitly teach wherein the bent is a curvature for improving the bending stiffness of the lighting module and for thereby reducing a deflection of the lighting module in its elongated direction.
Arai teaches a lighting module (LED substrate 22 and a heat spreader 23, see figures 2a, 2b) having an elongated carrier (23) supporting a flexible circuit (22), wherein the elongated carrier (23) comprises a cross-section comprising a bent (see curvature clearly visible in figure 2b);
wherein the bent is a curvature (see curvature clearly visible in figure 2b) for improving the bending stiffness (see ¶ 66) of the lighting module (22-23) and for thereby reducing a deflection of the lighting module (22-23) in its elongated direction (since the angular U-shaped carrier is stiff enough to support the substrate and to avoid warping).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a curved cross section as taught by Arai into the teachings of Yeh since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to provide the curved cross section to allow light collimation into the optics of the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Tischler Michael. (US 20160025311 A1, hereinafter, “Tischler”, cited by applicant in IDS filed 12/17/2020).

Regarding claim 14, Yeh does not teach wherein the method comprising: - cutting said flexible circuit from a flexible circuit strip prior to the step of connecting.
Tischler teaches a lighting module (array of light-emitting strings 250 and power conductors 210, 220, see figure 2b, and in figure 8c); 
cutting said flexible circuit (250, 210, 220) from a flexible circuit strip (resulting from cutting along cut position 205) prior to the step of connecting (to a carrier 710, as shown in figure 8c).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to cut the flexible circuit as taught by Tischler into the teachings of Yeh In order to provide dimensioned flexible circuits according to the width of the carrier. One of ordinary skill would have been motivated to make this modification to customize the width of lighting module.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875